Citation Nr: 0832853	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  01-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
right foot condition, claimed to be due to VA medical 
treatment. 

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left foot condition, claimed to be due to VA medical 
treatment. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esquire


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a January 2001 rating decision of 
the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claim 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral foot condition, claimed to be due to surgery at 
the Shreveport, Louisiana VA Medical Center (VAMC). This 
claim was remanded in March 2003 and August2007 for further 
development. 


FINDINGS OF FACT

1. There is no competent medical evidence that shows any 
additional disability incurred by treatment for the veteran's 
right foot following May 1985 surgery at the Shreveport VAMC. 

2. The evidence is in approximate balance as to indicating 
that a disability of the veteran's left foot was incurred as 
a result of the May 1988 left foot surgery at the Shreveport 
VAMC.




CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to compensation 
benefits for a right foot condition claimed to be the result 
of VA treatment are not approximated. 38 U.S.C.A. §§ 1151, 
5107 (West 2002); 38 C.F.R. § 3.358 (2007).

2. The criteria for establishing entitlement to compensation 
benefits for a left foot condition claimed to be the result 
of VA treatment are approximated. 38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that the VA will seek to provide; and (3) 
that the veteran is expected to provide. See 38 C.F.R. 
§ 3.159 (2007). These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and the 
effective date of the disability. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

As discussed below, this matter has been pending adjudication 
since submission of the claims in June 2000. A review of the 
record indicates that the veteran has been properly apprised 
of what evidence would substantiate his claims, as well as 
the allocation of responsibility for obtaining evidence, 
throughout the course of adjudication, and the veteran has 
had a meaningful opportunity to participate in the 
development of the claims. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). 

Although the veteran was apprised by letter dated in 
June 2000 of what evidence would constitute a "well-
grounded" claim under previously applicable law, the letter 
clearly indicates that evidence that would substantiate the 
claim would include medical evidence that the bilateral foot 
condition was the result of VA treatment or hospitalization; 
and that VA would assist the veteran in obtaining other 
competent evidence once the claim was found to be well 
grounded. By letter dated in October 2001, the veteran was 
again requested to provide evidence that would substantiate 
his claims. 

In November 2007, VA apprised the veteran by letter of the 
current status of its efforts to obtain relevant medical 
records, which he had cited as the basis for his claims. The 
veteran responded by letter subsequently dated that month 
that he had no further information to submit. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran did not received notice consistent with Dingess; 
however, since the preponderance of the evidence is against 
the claim for compensation under the provisions of 
38 U.S.C.A. § 1151 for the veteran's right foot condition, 
any appropriate disability rating and effective date to be 
assigned as to this claim is moot. The claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for the veteran's 
left foot is granted, and the rating and the date for the 
award of benefits will be decided when the RO effectuates the 
claim. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA medical evidence to include VA outpatient 
treatment records, a VA medical opinion, private treatment 
records, and statements from the veteran. The veteran was 
also given the opportunity to submit any additional records. 
There are no known additional records or information to 
obtain. 

The veteran testified before a hearing officer at the RO in 
December 2001. During the hearing, the veteran through his 
representative reported that further VA medical evidence was 
not obtained, and the hearing officer directed that the RO 
make a further attempt to obtain such evidence. The RO 
conducted subsequent searches and VA medical records dated in 
the 1980s were obtained. As such, the Board finds that the 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.
The Merits of the Claim - Compensation pursuant to 
38 U.S.C.A. § 1151

The veteran contends that he incurred increased foot 
disability as a result of VA medical treatment received on 
both of his feet and is therefore entitled to compensation 
under the provisions of 38 U.S.C.A § 1151. Specifically, the 
veteran alleges that he sustained additional disability of 
his right foot during VA medical care from May 5 to May 11, 
1985; and additional disability of his left foot as a result 
of VA medical care from May 15 through May 19, 1985. In 
December 2001, the veteran testified at a RO hearing before a 
hearing officer at the RO, and testified as to diminished use 
and generalized pain. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151 for a right foot 
condition, claimed to be due to VA medical treatment, and the 
appeal will be denied. The Board is also of the opinion that 
the evidence as to the claim for compensation under 
38 U.S.C.A. § 1151 for a left foot condition is in 
approximate balance. The Board will therefore grant the 
benefit of the doubt to the veteran under applicable law and 
the claim as to the left foot will be granted. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable. 38 U.S.C.A. § 1151 (West 
2002).

 
A VA final rule provided regulations, in essence, codifying 
the requirements for benefits under 38 U.S.C.A. § 1151(a). 
This change became effective September 2, 2004. 69 Fed. Reg. 
46426 (Aug. 3, 2004) (including the codification of 38 C.F.R. 
§ 3.361 which applies to such claims filed on or after 
October 1, 1997, and revising 38 C.F.R. § 3.358 to state that 
the section only applied to claims filed before October 1, 
1997). A review of the record reveals that the veteran 
submitted his claims for compensation in June 2000. 

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. The additional disability or death must not 
have been due to the veteran's failure to follow medical 
instructions. 38 C.F.R. § 3.361. It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent. 

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination. Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. Id. 


Right Foot:

There is no competent medical evidence of negligence or other 
fault on the part of VA in the right foot surgery, nor is 
there evidence of any event that was not reasonably 
foreseeable.

From May 5 through May 11, 1985, the veteran was hospitalized 
by VA for fusion of the first metatarsophalangeal joint of 
the right foot and a proximal metatarsal osteotomy of the 
first metatarsal of the right foot to correct the deformity 
and relieve the pain. Surgical reports indicate that he did 
well postoperatively and was discharged home in a short leg 
walking cast. He was to return for follow-up in one week. It 
was noted that he had Steinmann pins placed in the right foot 
and would not be able to return to prehospital activities for 
six to eight weeks. 

The veteran was seen 10 days later in May 1985 for a follow-
up of his right foot surgery. His sutures were removed with 
no problem. He had a small amount of superficial wound 
breakdown around the distal line of the great toe. He was to 
be put in a cast for wound care but they were out of plaster. 
He was told to return for follow-up in on month. 

In June 1985, the veteran was seen six weeks status post 
hallux valgus repair and metatarsophalangeal fusion. Although 
the plan was to admit for correction for the left foot with 
similar problems, the post-operative condition of his right 
foot was described as doing well. Subsequent medical care 
records indicate that the veteran had bunionectomies. 

The veteran underwent VA examination in November 2007. The 
examiner provided a longitudinal report of the veteran's foot 
care. The examiner indicated that the veteran's May 1985 
fusion of the first metatarsophalangeal joint, right foot, 
and correctional osteotomy first metatarsal, right foot, did 
not cause the veteran any additional disability. 


Left Foot:

The veteran was electively hospitalized from May 15 through 
18, 1988 for hallux valgus repair. He underwent a McBride 
modified bunionectomy with proximal metatarsal dome 
osteotomy. His postoperative course was described as 
uncomplicated. He was seen by physical therapy and given 
instructions regarding nonweightbearing walking. It was noted 
that he had no postoperative fevers or wound problems and was 
discharged home. The pertinent discharge diagnosis was hallux 
valgus with metatarsal primus varus left foot. 

However, subsequently in May 1988, the veteran was 
hospitalized at St. Francis Hospital. It was noted that he 
had left foot bunion surgery done at the VA Hospital a little 
over a week prior to his hospitalization. The night prior to 
hospitalization, he began running a fever, had a swollen left 
foot, and it became very painful. He was seen with a 
"grossly infected" left foot. He was admitted for incision, 
drainage, and debridement. He had the pins removed from the 
foot, two wounds were opened and the necrotic tissue was 
debrided. A week later, he was discharged afebrile and with 
his wound granulating well. He was told to return in one week 
for a follow-up. He was seen a week later and by July 1988, 
it was noted that his infection was completely cleared. X-
rays showed an incomplete healing of the first metatarsal 
osteotomy and the veteran was to return in one month for a 
repeat x-ray. 

In October 1988, the veteran was again seen by his private 
physician for a follow-up. The physician indicated that his 
left foot was showing healing of the metatarsal osteotomy. 
There was no need for bone graft. There was less tenderness 
and the swelling had diminished. The physician indicated that 
there was "no question" that the veteran's left foot 
disability and problems were related to a foot infection 
which caused delay in healing and necessitated an emergency 
surgery performed in May 1988. This surgery was necessary 
because the veteran was pending sepsis and possible infection 
extending from the foot to the leg. 

Analysis

Pursuant to the Board's August 2007 remand, the veteran 
underwent a VA examination in November 2007. The examination 
was accomplished with a comprehensive review of the claims 
folder. Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash 
v. Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty 
of VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

As to the facts of record, the examiner indicated that a 
review of the veteran's medical records showed that the 
veteran underwent a moderate McBride bunionectomy with 
proximal metatarsal osteotomy in 1988. Shortly after hospital 
discharge, he developed a wound infection and was admitted to 
St. Francis Hospital. He had debridement of the wound and pin 
removal. 

The VA examiner stated that the May 1988 Shreveport VA 
surgical treatment caused the veteran additional disability 
of his left foot. However, it did not appear that VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider. The discharge summary 
confirmed that the VA surgeon documented an uncomplicated 
postoperative hospital course; the veteran was seen by 
physical therapy and given instructions on non-weight bearing 
walking, he was prescribed Tylenol #3 for pain, and there 
were no post operative fevers or wound problems so he was 
ready for discharge. However, the veteran had to be admitted 
to St. Francis Hospital for a grossly infected left foot 
which required a hospital stay due to a temperature of 102.8, 
a heart rate of 130, and a serous effusion of the left foot 
with swelling from the dorsal wound. He required urgent 
surgical intervention with incision and open drainage with 
debridement and pin removal, followed by packing. 

The examiner also opined that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
providing medical or surgical treatment, or examination in 
the veteran's case. The examiner observed that the veteran's 
records documented that appropriate care was given to the 
veteran and he did not have any post operative complications 
at the time of discharge. According to the VA examiner, it 
could not be predicted that the veteran would sustain a 
surgical site infection prior to his discharge. 

In support of his opinion, the VA examiner provided findings 
from an article entitled "Control Measures to Prevent 
Surgical Site Infections," that antibiotic prophylaxis are 
warranted for total hip or knee and other orthopedic 
procedures such as surgical repair o the hip and other closed 
fractures and internal fixation by nails, plates screws, or 
wires. However, a prospective study, by randomized trial of 
437 patients undergoing diagnostic and operative arthroscopic 
surgery found only one infection and therefore no benefits 
for antibiotics. 

The examiner also opined that the proximate cause of the 
veteran's additional disability requiring a second hospital 
stay for antibiotics and a second surgical procedure for 
incision and open drainage with debridement and pin removal 
and healing by secondary intention was not foreseeable by the 
VA health care provider at the time of the veteran's 
discharge, and the VA surgeon did what was considered 
reasonable for a health care provider to have done to prevent 
a surgical site infection and he documented a stable 
condition at the time of the discharge. However, the 
complication did develop. The examiner observed that 
according to the Centers for Disease Control (CDC), surgical 
site infection is an infection related to the operative 
procedure that occurs at or near the surgical incision within 
30 days of an operative procedure or within one year if an 
implant is left in place. 

Although the VA examiner opined that there was a lack of 
evidence of any negligence or other fault on the part of VA, 
there is the issue of whether there was an error in judgment 
on the part of VA by not providing antibiotics to the veteran 
which resulted in the surgical site infection occurring 
within 10 days of the surgery. Although the VA examiner cited 
to the fact that a prospective study shown in the literature 
revealed only one infection out of 437 patients who had 
undergone arthroscopic surgery without the benefit of 
antibiotics, she also indicated that documented in the 
literature is an indication that antibiotic prophylaxis is 
warranted to prevent surgical site infections when orthopedic 
procedures such as surgical repairs dealing with internal 
fixations by nails, screws, and wires is performed. 
Additionally, the CDC has presented evidence that surgical 
site infections can occur within 30 days and within one year 
if an implant is left in place. Having this knowledge, it 
appears that control measures would be in place, particularly 
when pins, wires, and screws are used in surgical procedures. 
In this case, there is no medical evidence indicating that 
the veteran was provided antibiotics with his surgical 
treatment. The veteran developed a surgical site infection 
shortly after discharge which caused additional disability to 
his left foot. 

This was an error in judgment on the part of VA by not 
providing antibiotic prophylaxis in a case where internal 
fixation was used. As a result, the veteran warranted further 
surgery, debridement, drainage and removal of the pins from 
his foot which might have been prevented if VA had followed 
protocol and provided antibiotics to the veteran after 
surgery. Although there was some literature presented that 
showed that there was no benefit from antibiotics in the case 
of operative arthroscopic surgery, this was not the type of 
surgery performed in this case. Based on the foregoing, the 
evidence indicates an event not reasonably foreseeable, 
resulting in being the proximate cause for an additional 
disability as to the veteran's left foot. Under the benefit 
of the doubt doctrine, compensation for benefits under 38 
U.S.C.A. § 1151 for a left foot condition due to VA medical 
treatment is granted. 

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case as to the left toe disability, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 

The Board emphasizes that it makes no pronouncement as to the 
degree of disability present relative to the left toe 
disability, as that will be ascertained by the RO. Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

However, as to the right foot, the examiner found no 
additional disability was caused by the May 1985 treatment, 
and VA did not fail to exercise the degree of care that would 
be expected. Since additional disability is a requirement to 
warrant compensation under the provisions of 38 U.S.C.A. 
§ 1151, and the veteran did not incur any additional 
disability when treated by VA in May 1985 for his right foot 
condition, compensation pursuant to 38 U.S.C.A. § 1151 for a 
right foot condition, claimed to be due to VA medical 
treatment is not warranted. 


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151, for 
a right foot condition, claimed to be due to VA medical 
treatment is denied. 

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
left foot condition, claimed to be due to VA medical 
treatment is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


